             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,    )
                             )
v.                           )                     CRIMINAL NO.: 1:18-321-KD-MU
                             )
ISRAEL VILLANUEVA-CASTANEDA, )
                             )
     Defendant.              )

                           ACCEPTANCE OF GUILTY PLEA
                           AND ADJUDICATION OF GUILT

       Pursuant to the Report and Recommendation of the United States Magistrate Judge

(Doc. 28) and without any objection having been filed by the parties, the plea of guilty of

Defendant Villanueva-Castaneda to Count One of the Indictment is now accepted and the

Defendant is adjudged guilty of such offense.

       A sentencing hearing has been scheduled for March 1, 2019 at 11:00 a.m. in

Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile, Alabama 36602

under separate order.1

                         DONE the 11th day of February 2019.

                                      /s/ Kristi K. DuBose
                                      KRISTI K. DuBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE




1
 Pursuant to Doc. 30, Defendant’s sentencing hearing has been expedited to March 1,
2019.
